J-A18006-18


                              2018 PA Super 358

 THE ESTATE OF PHILIP F. YOUNG            :   IN THE SUPERIOR COURT OF
 AND BRINTON YOUNG,                       :        PENNSYLVANIA
 INDIVIDUALLY AND AS EXECUTOR             :
 OF THE ESTATE OF PHILIP F. YOUNG         :
                                          :
                    Appellants            :
                                          :
                                          :
              v.                          :   No. 2898 EDA 2017
                                          :
                                          :
 ROBERT LOUIS, ESQUIRE AND SAUL           :
 EWING, LLP                               :

                Appeal from the Order Dated August 2, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                     No(s): June Term, 2015, NO. 01733


BEFORE:    STABILE, J., STEVENS*, P.J.E., and STRASSBURGER**, J.

CONCURRING OPINION BY STRASSBURGER, J.:FILED DECEMBER 31, 2018

      I join the learned Majority.     The quote often attributed, perhaps

incorrectly, to Albert Einstein, “insanity is doing the same thing and expecting

a different result” is wisdom, regardless of who said it. I was the author of

the panel opinion of the Superior Court in Estate of Agnew v. Ross, 110

A.3d 1020 (Pa. Super. 2015) rev’d 152 A.3d 247 (Pa. 2017), a case noted by

the Majority here as remarkably similar to this case. The panel of this Court

in Agnew found standing for the purported beneficiaries. Our Supreme Court

reversed. I will not do the same thing again, expecting a different result.

      Judge Stabile joins the concurring opinion.




____________________________________
* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.